DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The recitation “close” in lines 10 and 15 of claim 1; in lines 5 and 10 of claim 2; in lines 5, 6 and 14 of claim 3; in line 6 of claim 4; in lines 4 (two occurrences in line  4); 7 and 8 of claim 5; in lines 5 and 6 of claim 6; in line 5 of claim 7; in lines 12 and 15 of claim 10; and in lines 14 and 17 of claim 11 is indefinite since “close” is a relative term and it is unclear as to exactly what is supposed to constitute “close”.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “reducing the amount…boundary”, and the claim also recites “preferably reduced to zero…boundary” which is the narrower statement of the range/limitation.
Similar types of recitations are present in claims 3 and 6.
The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2 689 649 A1.
	With respect to claims 1, 2, 10 and 11, EP 2 689 649 A1 discloses a method (and associated spreader/spreading system) for applying grit by means of a spreader comprising two centrifugal discs that can be rotatably driven and are arranged adjacently (claim 1), comprising the steps:
-	detecting a spreading boundary within the field, which boundary extends in front of the spreader, in the movement direction of the spreader and requires adjustment of the distribution characteristics of the spreader while traveling at least one tramline; (detecting the distance (Sx) can be interpreted either by means of paragraph [0013] and claim 14 or as a mental task of the user),
-	reducing the amount of grit which is applied to the centrifugal disc of the spreader facing the spreading boundary within the field, while passing through a first region close to the spreading boundary within the field (see the disclosure in figure 1 and in claim 1; see also the disclosure of “distributor disc close to ... is deactivated” and “distributor disc remote from ... is raised” (or similar language when adjusted for English translations of the document)), and
-	increasing the amount of grit which is applied to the centrifugal disc of the spreader that is remote from the spreading boundary within the field, while passing through the first region close to the spreading boundary within the field (see the disclosure in figure 1 and in claim 1; see also the disclosure of “distributor disc close to ... is deactivated” and “distributor disc remote from ... is raised” (or similar language when adjusted for English translations of the document)).
As to claim 4, see the disclosure in paragraph [0008] of EP 2 689 649 A1.
Regarding claim 5, see the disclosure in paragraph [0012] of EP 2 689 649 A1. 
With respect to claim 6, see the disclosure in paragraph [0039] of EP 2 689 649 A1. 
As to claim 7, see the disclosure in paragraph [0039] of EP 2 689 649 A1.
Regarding claim 8, see the disclosure in paragraph [0027] of EP 2 689 649 A1.
With respect to claim 9, see the disclosure in paragraph [0039] of EP 2 689 649 A1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 689 649 A1 in view of EP 2 409 559 A1.
	EP 2 689 649 A1 discloses the method, spreader and vehicle as set forth supra.
Claim 3 distinguishes over EP 2 689 649 A1 in requiring reducing the amount of granular material applied to the first centrifugal disk, which is part of the spreader and which faces away from the field-internal spreading boundary, during traveling through a second range close to the field-internal spreading boundary, the second range adjoining the first range close to the field-internal spreading boundary,
wherein a percentage by which the amount of granular material applied to the first centrifugal disk, which is part of the spreader and which faces away from the field-internal spreading boundary, during traveling through the second range close to the field-internal spreading boundary, is reduced preferably corresponds to a percentage by which the amount of granular material that has been applied to the first centrifugal disk, which is part of the spreader and which faces away from the field-internal spreading boundary, during traveling through the first range close to the field-internal spreading boundary, has been increased.
	However, see Figure 8 and paragraphs [0099] and [0100]; lines 111000-100000 of the table of EP 2 409 559 A1.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific parameters set forth supra of EP 2 409 559 A1 in the method, spreader and vehicle of EP 2 689 649 A1 for greater versatility in use and operation of the method, spreader and vehicle of EP 2 689 649 A1.
	Claim 12 distinguishes over EP 2 689 649 A1 in requiring the spreader to be a fertilizer spreader, while claim 13 distinguishes over EP 2 689 649 A1 in requiring the vehicle to be a tractor.
	EP 2 409 559 A1 disclose distribution “of products in granular form, and in particular solid fertilizer” in paragraph [0001] thereof, and discloses a “tractor” in paragraph [0011] thereof.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the specific structure set forth supra of EP 2 409 559 A1 in the method, spreader and vehicle of EP 2 689 649 A1 for greater versatility in use and operation of the method, spreader and vehicle of EP 2 689 649 A1.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson et al. US 9,649,646 B1 disclose a broadcast spreader with asymmetrical swath manipulation.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



August 2, 2022